Citation Nr: 0634862	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, including reflex sympathetic dystrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

Unfortunately, a second remand is required in this case 
before a decision can be issued on the merits of the 
veteran's claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the duties to notify and assist, are met.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  

The veteran served on active duty from December 1981 to 
September 1984 and from March 1985 to March 1986.  Despite 
substantial attempts to locate the veteran's service medical 
records from her first period of service, the RO has only 
been successful in securing service medical records from her 
second period of service.  One such attempt was made in April 
2001, when the RO requested medical records from the Kaneohe 
Marine Corps Air Station (Kaneohe), which is where the 
veteran contends her service medical records were retained 
after her first discharge.  No response to this request was 
ever received.  The RO subsequently requested the Kaneohe 
records from the National Personnel Records Center (NPRC) in 
April 2005; the NPRC responded that it did not have a listing 
index for 1981 clinical records from Kaneohe.  The RO should 
make a second direct request for records from Kaneohe and 
request a response regarding their availability to confirm 
whether there are no records or that such records have been 
destroyed.  In addition, although the veteran did not report 
serving under another name, the Board notes that she married 
in November 1982; consequently, consideration should be given 
to whether her records may be under another name.  

In her August 2000 VA Form 9 with attachment, the veteran 
indicates that her left foot injury occurred at the El Toro 
Marine Corps Air Station (El Toro).  No request for records 
from El Toro was ever made, however.  The RO should also 
submit a request for records and a response regarding their 
availability to this facility.  

The veteran indicated in her May 1998 VA Form 21-526 that she 
is in receipt of Social Security Administration (SSA) 
disability benefits.  No request for records from the SSA has 
ever been made.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Loma Linda since July 2005.  

2.  Make a second request for the 
veteran's service medical records from 
the Kaneohe Marine Corps Air Station.  
Follow up if the records were 
transferred.  If no records can be found, 
indicate whether the records were 
transferred or do not exist, and whether 
further efforts to obtain the records 
would be futile.  

3.  Request the veteran's service medical 
records from her first period of service 
from the El Toro Marine Corps Air 
Station.  Follow up if the records were 
transferred.  If no records can be found, 
indicate whether the records were 
transferred or do not exist, and whether 
further efforts to obtain the records 
would be futile.  

4.  Attempt to obtain service medical 
records for the veteran's first period of 
service using both her married and her 
maiden names.  If the records from the 
veteran's first period of service are not 
obtained, determine whether the records 
do not exist or whether further attempts 
to obtain the records would be futile.

5.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

6.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
